Citation Nr: 0814116	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  03-05 684A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for service-connected 
left leg varicose veins, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
September 1962.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).  This case was remanded 
by the Board in July 2006 for additional development.


FINDING OF FACT

The medical evidence of record shows that the veteran's left 
leg varicose veins are manifested by pain, edema, and 
occasional stasis changes.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
left leg varicose veins have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7120.


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to initial adjudication, a letter dated 
in June 2001 satisfied the duty to notify provisions.  An 
additional letter was also provided to the veteran in July 
2006, after which the claim was readjudicated.  See 38 C.F.R. 
§ 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran's service medical records, VA medical 
treatment records, and indicated private medical records have 
been obtained.  VA examinations were provided to the veteran 
in connection with his claim.  There is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.

While the veteran was not provided with a letter notifying 
him of the criteria that must be satisfied for entitlement to 
an increased evaluation, the full text of the relevant 
diagnostic code was provided to the veteran in a January 2003 
statement of the case.  See Vazquez-Flores v. Peake, No. 05-
0355, (U.S. Vet. App. January 30, 2008).  Accordingly, the 
Board finds that the veteran was supplied with information 
sufficient for a reasonable person to understand what was 
needed.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  This involves a 
factual determination of the current severity of the 
disability.  Id. at 58.

Service connection for varicose veins below knee left leg was 
granted by an August 1963 rating decision and a 10 percent 
evaluation was assigned under 38 C.F.R. § 4.104, Diagnostic 
Code 7120, effective September 19, 1962.  Subsequently, an 
August 1999 rating decision recharacterized the disability as 
varicose veins, lower left leg, and assigned a 20 percent 
evaluation under 38 C.F.R. § 4.104, Diagnostic Code 7120, 
effective October 26, 1998.

In a May 2001 VA outpatient medical report, the veteran 
complained of pain along each posterior thigh, greater on the 
left than the right.  On physical examination, the veteran 
was tender along the middle third of each posterior thigh, 
greater on the left than the right, but without calf 
tenderness.

A June 2001 VA discharge summary report stated that the 
veteran had diagnoses of bilateral pulmonary embolism, 
history of left leg phlebitis, and history of venous 
insufficiency.  The report stated that on admission in April 
2001, the veteran's left leg had varicosities.

In an August 2001 VA outpatient medical report, the veteran 
complained of bilateral lower leg pains.  On physical 
examination, the veteran had prominent protruding 
varicosities of the left leg.  There was no evidence of deep 
vein thrombosis of the left common femoral or popliteal 
veins.  The assessment was varicose veins likely cause of leg 
pains.

A November 2001 VA outpatient medical report stated that on 
physical examination, the veteran had trace bipedal edema.

A May 2002 private medical notes stated that the veteran had 
edema of the bilateral legs, but with distal pulses intact.

A November 2002 VA arteries and veins examination report 
stated that the veteran limped on his left leg and was unable 
to stand for any substantial length of time.  On physical 
examination, there was "substantial" swelling of the left 
leg which was largely in the area of the varicose veins.  The 
varicose veins engorged as soon as the veteran stood, however 
they were nontender and emptied easily.  The veteran's 
peripheral pulses were present, bilaterally.  His pulses were 
"good" in both legs.  The diagnosis was varicose veins on 
the left leg.  

In a February 2004 VA genitourinary examination report, the 
veteran complained of left leg pain.  On physical 
examination, the veteran limped with his left leg.  There 
were varicose veins in both legs that emptied easily when the 
veteran reclined and elevated his legs.  Arterial circulation 
was adequate in both legs.  The diagnosis was varicose veins, 
both legs.

A September 2004 VA outpatient medical report stated that the 
veteran's leg swelling had been controlled with medication 
for the previous 3 years.  There were no leg ulcers, but the 
veteran wore stocking as occasion required and with exercise.  
On physical examination, there were marked varicosities of 
the left leg with some stasis changes and mild edema.

A November 2005 VA outpatient medical report stated that on 
physical examination, the veteran had "severe" varicosities 
of the left leg, with pulses intact.  The assessment was 
varicose veins.

A January 2006 VA outpatient medical report stated that the 
veteran was evaluated for compression stockings.  On physical 
examination, the veteran had grade 1 edema of the left leg 
and "significant" varicosities of the bilateral legs.

A September 2006 VA outpatient medical report stated that the 
veteran had no reports of pain.  There was edema of the 
bilateral legs.

A September 2006 VA arteries and veins examination report 
stated that the veteran's claims file had been reviewed.  He 
complained of some discomfort which was aggravated by weight-
bearing, swelling of the left leg, occasional tenderness, and 
occasional discoloration of the legs.  The veteran reported 
that his symptoms became more severe after standing for 20 
minutes.  His activities of daily living were not impacted by 
the varicose veins.  The veteran reported wearing thigh-high 
compression stockings frequently.  He reported that his 
symptoms were alleviated by elevating his legs.  On physical 
examination, the veteran had a cluster of varicosities which 
were soft and non-indurated in the medial and posterior 
aspects of the left calf.  There were no varicosities on the 
right lateral aspect of the left calf or anterior to the left 
calf.  There were some spider veins involving the areas below 
the varicose veins, mainly around the ankle.  The leg veins 
emptied easily with elevation.  There was no obvious edema of 
the legs and the veteran had normal arterial pulses.  He had 
normal arterial circulation and sensory motor examination of 
the lower extremities was grossly normal.  There was no 
evidence of stasis dermatitis, persistent edema, eczema, or 
ulceration.  The assessment was varicose veins of the left 
lower extremity, with residuals.

A July 2007 VA outpatient medical report stated that on 
physical examination, there was no edema of the extremities 
and the veteran's pulses were intact.  There were bilateral 
varicosities, greater on the left than the right.

The medical evidence of record shows that the veteran's left 
leg varicose veins are manifested by pain, edema, and 
occasional stasis changes.  The Schedule provides that 
assignment of a 20 percent evaluation is warranted for 
varicose veins that are manifested by persistent edema, 
incompletely relieved by elevation of the extremity, with or 
without beginning stasis pigmentation or eczema.  A 40 
percent evaluation is warranted for varicose veins with 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  38 C.F.R. § 4.104, 
Diagnostic Code 7120.

The medical evidence of record does not show that the 
veteran's left leg varicose veins have ever been manifested 
by persistent edema, stasis pigmentation, or eczema.  While 
edema was observed in multiple medical reports of record, 
other reports, such as the September 2006 VA arteries and 
veins examination report, found no edema.  This indicates 
that the veteran's left leg edema is not persistent in 
nature.  This is substantiated by the repeated findings that 
elevation of the veteran's left leg quickly alleviated the 
edema.  In addition, while stasis changes were noted in a 
September 2004 VA outpatient medical report, left leg stasis 
pigmentation was not found in other medical evidence of 
record, to specifically include the September 2006 VA 
arteries and veins examination report.  This also indicates 
that any left leg stasis pigmentation that exists is not 
persistent.  The veteran's own statements further 
substantiate this finding, as he reported in the September 
2006 VA arteries and veins examination report that his leg 
discoloration occurred only occasionally.  Finally, there is 
no medical evidence of record that the veteran has ever had 
left leg eczema, let alone of a persistent nature.  As such, 
a evaluation in excess of 20 percent is not warranted under 
Diagnostic Code 7120.

The Board has also reviewed the record with consideration of 
38 C.F.R. § 3.321(b) (2007).  Marked interference of 
employment has not been shown and there is no indication in 
the record that the schedular evaluations are inadequate to 
evaluate the impairment of the veteran's earning capacity due 
to the disability at issue.  The veteran has not required 
frequent hospitalization for his service-connected left leg 
varicose veins.  Accordingly, referral for an extraschedular 
evaluation is not warranted for the veteran's service-
connected left leg varicose veins.  In addition, after a 
review of the evidence, there is no evidence of record that 
would warrant a rating in excess of 20 percent for the 
veteran's left leg varicose veins at any time during the 
period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 
2002); see also Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show findings that meet the criteria for a 
higher rating, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); see also Massey v. 
Brown, 7 Vet. App. 204, 208 (1994) (the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria).


ORDER

An evaluation in excess of 20 percent for left leg varicose 
veins is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


